BUDGE, J.
The appellant highway district was organized June 1, 1918. Thereafter the district sought to have the board of county commissioners of Bonner county, in which the district is situated, apportion to it moneys raised by the county road and bridge fund levies under the provisions of C. S., sec. 1524, and an apportionment was made. An appeal was taken from the order of the county commissioners making the apportionment to the district court. The entire matter was thereupon submitted de novo to the district court upon certain stipulated facts and other evidence ad*479duced bearing upon the respective rights of the district and the county in the road and bridge fund levies not only for 1917 but for 1918. Findings of fact and conclusions of law were filed and a judgment entered decreeing the rights of the county and the district in the moneys raised by the respective levies. This appeal is from the judgment.
There is no material dispute as to the facts, and the only serious questions presented for our consideration are questions of law involving the interpretation and construction to be placed upon C. S., secs. 1524 and 1529, the former section providing a rule of apportionment of levies made for road and bridge purposes by the county prior to the organization of a highway district, and the latter section providing a rule of apportionment as to levies made after the organization of a highway district.
In order to interpret the" foregoing sections, it will be necessary to contrue and apply certain other sections not only of the compiled statutes, but of the constitution of this state, relating to revenue and taxation. It should be noted at the outset that while art. 7, sec. 1, of the constitution fixes the beginning of the fiscal year as the second Monday of January unless otherwise provided by law, the legislature has fixed the fiscal year for the conduct of county business to, begin on the second Monday of April of each year. (C. S., secs. 3217, 3219; Peavy v. McCombs, 26 Ida. 143, 140 Pac. 965.)
The first error into which the trial court fell -consisted in holding that all money in the county treasury at the end of the fiscal year and all moneys thereafter collected on the levy for the preceding year pass by operation of law into the warrant redemption fund. The constitutional provision, art. 7, sec. 15, is:
“ .... All moneys in the county treasury at the end of each fiscal year, not needed for current expenses, shall be transferred to such redemption fund.”
Clearly, this provision implies that any moneys needed for current expenses do not necessarily, and by operation of law, have to be placed in the warrant - redemption fund.
*480The sections of the Compiled Statutes which the legislature has enacted to carry into effect the foregoing provision of the' constitution are as follows:
“3219. Warrant redemption fund: Apportionment from other funds. All taxes levied in any year for the county current expense fund, county road fund and county bridge fund and collected on or after the second Monday of April in the succeeding year and any tax levied for any purpose and which is no longer needed for such purpose when collected must be paid into the county treasury and apportioned to the county warrant redemption fund, except as otherwise provided by law. All money in the county treasury on the second Monday of April to the credit of the county current expense fund, county road fund, county bridge fund or any other fund which is no longer needed must be transferred to the county warrant redemption fund upon the books of the county auditor and county treasurer by resolution of the board of .county commissioners entered upon the records of the proceedings.”
“3220. Manner of transferring county funds. No transfer of money from one county fund to another county fund Must be made upon the books of the county auditor and county treasurer unless the same is authorized and so ordered by resolution of the board of county commissioners entered upon the records of its proceedings and certified copies of such resolution filed in the office of the county auditor and county treasurer.”
It will be observed that sec. 3219, supra, contemplates that the money which is not needed for the purposes for which it was collected is to be transferred to the warrant redemption fund by resolution of the board of county commissioners. Necessarily the duty of ascertaining what money in the treasury at the end of the fiscal year or thereafter collected out of the levy of the preceding year is needed must devolve upon someone, and by this section the legislature has committed that duty to the discretion of the board of county commissioners. If any doubt upon this point arises by reason of certain ambiguities in sec. 3219, it has *481been eliminated by the provisions of sec. 3220 that no transfer of the moneys must be made unless authorized and ordered by resolution of the board.
The only levy in this case which the provisions we have been discussing could affect is the 1917 levy, and as to that the board of county commissioners passed no resolution transferring any of the moneys to the warrant redemption fund. Viewing this situation in the light of the rule that the presumption is that public officers have done their duty according to law, the legitimate inference is that the board of county commissioners ■ of Bonner county reached the conclusion that there was no money in the county treasury which was no longer needed, and therefore none which they Were required to transfer to the warrant redemption fund.
Again, the sole purpose of art. 7, see. 15, of the constitution is to put the business of the county on a cash basis. Keeping this dominant thought in mind, it is a reasonable interpretation to place upon that portion of the latter section above quoted that the legislature is without authority to authorize or direct the transfer of moneys out of any fund so long as needed in that fund to meet the expenses chargeable thereto, to the warrant redemption fund. The manifest purpose of the constitutional provision is to require moneys to be kept in the fund for which they were levied so long as needed for the current expenses chargeable to the fund, to the end that that fund should be kept on a cash basis and that the surplus, if any, over and above the amount needed for current expenses should be transferred to the warrant redemption fund to take up outstanding unpaid warrants drawn upon other funds in order that they should be pulled up onto a cash basis.
With these general principles in mind, a rational interpretation of C. S., secs. 1524 and 1529, is attended with little difficulty. Whether the provisions of sec. 1524 could have any application to any moneys actually transferred to the warrant redemption fund, we need not consider, for, as already noticed, no such transfer of any of the moneys arising from the 1917 levy was made. The statute directs *482that within ten days after the organization of the highway board the board of county commissioners shall cause to be paid over to its treasurer the proper share of the district in the road and bridge funds. In order to ascertain such share the statute directs that from the total amount of the road and bridge funds consisting of the balance, if any, on hand at the beginning of the current calendar year, i. e., the year in which the district is organized, augmented by the amount of whatever taxes may have been thereafter collected, i. e., after the beginning of the current calendar year, and paid into such road and bridge funds, there shall be deducted the amount of any payments made from such funds since that date, and also any amount needed to make good any deficiency in such funds that may have existed at that date. The resulting amount is, for the purpose of computation only, designated the net road and bridge fund. The district’s contribution thereto is an amount which bears thereto the same ratio that, the amount of the road and bridge property taxes levied by the county % within such district in the preceding year (less twenty-five per cent of the road fund levy within any included municipalities), bears to the total amount of road and bridge property taxes levied in the county in such preceding year. The proper share of the district is ninety-five per cent of such contribution to the net road and bridge fund. All moneys thereafter coming into such county road and bridge fund by reason of county levies made prior to the organization of the highway district but which may not at the time of such organization have been collected by the county, shall, as fast as collected, be accounted for and apportioned in the same manner. But the board of county commissioners is authorized by the section, pending final adjustment and payments of the amounts provided for, to retain such proportion of said funds as shall be required to meet outstanding warrants lawfully issued against the same prior to the organization of such highway district, and outstanding indebtedness of the county lawfully contracted prior to the organization of the. district.and lawfully chargeable and pay*483able out of such funds. In other words, the district is not to participate in any of so much of the funds as shall be necessary to satisfy any liabilities which the county has incurred prior to its organization, chargeable thereto. By so providing, the legislature has clearly sought to keep within the constitutional inhibition requiring needed funds to be kept in the county treasury in the fund for which levied. No reason is apparent to our minds for holding that the district was not entitled to participate in the balance of the road and bridge funds accruing from the 1917 levy according to the apportionment provided for in this section.
As to see. 1529, which provides for the apportionment of county road and bridge fund levies made after the organization of the district, there is no occasion for any confusion whatever, for as to those sums the percentages specified in the section are paid respectively to the county and district immediately upon collection by the proper officers, and with this apportionment the county commissioners have nothing to do. Any attempted apportionment of the road and bridge funds accruing from any levy made subsequent to the organization of the district by the board of county commissioners is without lawful authority, and in so far aS the board of county commissioners of respondent county have attempted to deal with the road and bridge fund levy of 1918, their acts were wholly void and inoperative.
As already observed, there is no material dispute between the parties as to the facts. The judgment is reversed and the case is remanded, with instructions to file conclusions of law and enter a judgment in conformity with the views herein expressed. Costs are awarded to appellant.
McCarthy, Dunn and Lee, JJ., concur.